03/04/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                                 Case Number: DA 19-0534
                        Case No. DA 19-0534


                      ROBERT BERLETH and NADIA BERLETH,
                                  Appellants,
                                                    v.

                                        WILLIAM RIDEG,
                                           Appellee.

              On Appeal from the Montana Fourth Judicial District Court
                         Missoula County, Cause No. DV-18-1186
                              Before Hon. Karen S. Townsend
----------------------------------------------------------------------------------------------------
ORDER GRANTING APPELLEE’S MOTION FOR EXTENSION OF TIME
          TO FILE RESPONSE TO APPELLANTS’ OPENING BRIEF

       Pursuant to Appellee’s Motion for Extension of Time to File Response to
Appellants’ Opening Brief, with good cause appearing therefore and no objection
by Appellants,
       IT IS HEREBY ORDERED that Appellee’s Motion for Extension of Time to
File Response to Appellants’ Opening Brief is GRANTED, and Appellee shall have
up to and including Wednesday, April 15, 2020 to file said brief.



                                                                      Electronically Signed by:




  Order Granting Appellee’s Motion for Extension of Time to File Response to Appellants’Electronically
                                                                                        Opening Brief  signed by:
                                                Page 1                                    Bowen Greenwood
                                                                                        Clerk of the Supreme Court
                                                                                               March 4 2020